Citation Nr: 0411773	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  99-11 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea.

3.  Entitlement to a rating in excess of 30 percent for the 
veteran's psychophysiological gastrointestinal reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1953 to May 1956 
and from December 1957 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record demonstrates that this matter was 
previously remanded by the Board in January 2001.  At that 
time, the Board requested further development, to include a 
VA examination, with the examiners requested to render 
opinions as to the etiology of certain disorders.  

The veteran appears to have been afforded a VA examination in 
November 2001.  The Board is making this assumption based 
upon the information contained in the January 2003 SSOC.

However, the veteran's representative, in his April 2004 
written argument, indicated that the results of the VA 
examination are not of record.  The Board, after conducting a 
thorough review of the file, also finds that the results of 
the November 2001 VA examination are not of record.  

While an August 2002 VA examination addendum report notes 
that a November 2001 examination was performed, the results 
of the November 2001 VA examination are missing.  

The veteran's representative has requested that this matter 
be remanded to attempt to find the results of the November 
2001 VA examination.  The Board is in agreement with the 
veteran's representative.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should attempt to locate and 
associate with the claims file a copy of 
the results of the November 2001 VA 
examination.  If the RO is unable to 
locate the results of the examination, it 
should then perform the below listed 
actions. 

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current sleep 
or stomach disorder.  All indicated tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should indicate whether the veteran's 
sleep disorder and/or stomach disorder 
are distinct physical disabilities, 
separate from the veteran's 
psychophysiological gastrointestinal 
reaction or whether the veteran's sleep 
disorder and/or stomach disorder are 
symptomatic manifestations of, or 
secondary to, the veteran's 
psychophysiological gastrointestinal 
reactions.

If the veteran's sleep disorder and/or 
stomach disorder are separate and 
distinct from his psychophysiological 
gastrointestinal reaction, the examiner 
should offer an opinion, based upon the 
evidence of record (including the 
veteran's service medical records) as to 
whether it is at least as likely as not 
that the veteran's sleep disorder and 
stomach disorder are related to service.

In the alternative, should the examiner 
find that the veteran has a sleep 
disorder and/or a stomach disorder 
separate and distinct from his 
psychophysiological gastrointestinal 
reaction but unrelated to service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's psychophysiological 
gastrointestinal reaction aggravates the 
two disorders.

The examiner should state the rationale 
for any opinions expressed.  If the 
examiner cannot give an opinion without 
resort to speculation, he or she should 
so state.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent of severity of his 
psychophysiological gastrointestinal 
reaction.  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings 
should be reported in detail.  If there 
are other psychiatric disorders found, in 
addition to the psychophysiological 
gastrointestinal reaction, the examiner 
should reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The claims file should be 
made available to the examiner.  The 
examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected 
psychophysiological gastrointestinal 
reaction or other psychiatric disability 
that the examiner finds is related to the 
psychophysiological gastrointestinal 
reaction.  

5.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


